Response to Arguments
Applicant’s arguments, filed 04/09/2021 with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
	Examiner is making several minor examiner amendments to the claims, as below to correct some informalities, including typographical error and for example in claims 16 and 17 where claims are all directed to a machine and introduce additional functional limitations. However, the preamble merely states that the overall structure (i.e., the GPU) peforms the function and does not specify with portion of the machine performs the function. In other words, the claims are unclear because the claims do not provide a discernable boundary on what performs the function. Examiner believes this is meant to read wherein the sequencer performs these functions as seen similarly in claims 14 and 20.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

replace “wherein the sequencer if configured to with “the sequencer is configured to”

	Claim 20, line 1 replace “wherein the sequencer if configured to with “the sequencer is configured to”

	Claim 16, line 1 replace “the GPU of claim 13, wherein the GPU is configured to” with “the GPU of claim 13, wherein the sequencer is configured to”

	Claim 17, line 1 replace “the GPU of claim 16, wherein the GPU is configured to” with “the GPU of claim 16, wherein the sequencer is configured to”

Claim 19, line 1 replace “the GPU of claim 16, wherein the GPU is configured to” with “the GPU of claim 16, wherein the sequencer is configured to”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closes prior art of record is US Pub. 2018/0246855 – related to hardware implementing matrix multiplication of the forms C=A*B and C=A*B+D wherein the data widths of the A-multiplier-matrix (AMM), B-multiplicand-matrix (BMM), C-product-matrix (CPM), and D-summation-matrix (DSM) may be dynamically reconfigured to interpret data contained within a fixed external memory data bus (EMB). However, the prior art of thee second input register; and maintaining the first submatrix at the first input register for the first multiply cycle and the second multiply cycle;” as recited in claim 1 and similarly in claims 9 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182